DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for amendment filed on 11/8/21 including claims 1-52, out of which claims 7, 15, 23 and 29 are cancelled. Claims 6, 10, 11,13, 16, 18, 26, 27 have been amended. Claims 33-52 are added anew.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/21 has been entered.

Allowable Subject Matter
Claims 1-6, 8-14, 16-22, 24-28, 30-52 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record does not disclose directly or indirectly following limitations, in combination with rest of claim limitations:
As recited by claim 1;
grouping a plurality of UE antennas into a plurality of groups corresponding to a plurality of UE antenna panels; and sending a message to a base station (BS) including information indicating the plurality of UE antenna panels and a time at which the UE uses the plurality of UE antenna panels for one or more multi-panel uplink transmissions, a duration that the UE uses the plurality of UE antenna panels for the one or more multi-panel uplink transmissions, or both.
As recited by claim 16;
receiving an indication from a base station (BS) to group a plurality of UE antennas; grouping the a plurality of UE antennas, based on the indication, into a plurality of groups corresponding to a plurality of UE antenna panels ; and sending a message to a base station (BS) including information indicating the plurality of UE antenna panels and a time at which the UE uses the plurality of UE antenna panels for one or more multi-panel uplink transmissions, a duration that the UE uses the plurality of UE antenna panels for the one or more multi-panel uplink transmissions, or both.
As recited by claim 17;
receiving, from a user equipment (UE), a message including information indicating a plurality of groups of a plurality of UE antennas, the plurality of groups corresponding to a plurality of UE antenna panels, and a time at plurality of UE antenna panels for one or more multi-panel uplink transmissions, a duration that the UE uses the plurality of UE antenna panels for the one or more multi-panel uplink transmissions, or both; and communicating with the plurality of UE 4Application No. 16/709,354Docket No: 190857US Amendment dated June 3, 2021 Reply to NFOA dated March 4, 2021antenna panels based on the indication.
As recited by claim 30;
signaling a user equipment (UE) to group a plurality of UE antennas into a plurality of UE antenna groups corresponding to a plurality of UE antenna panels; receiving, from the UE, a message including information indicating the plurality of UE antenna[[s]] panels and a time at which the UE uses the one or more groups plurality of UE antenna panels for one or more multi-panel uplink transmissions, a duration that the UE uses the plurality of UE antenna panels for the one or more multi-panel uplink transmissions, or both; and receiving a transmission from the UE via one or more of the plurality of UE antenna panels .
As recited by claim 33;
group a plurality of antennas of the apparatus into a plurality of groups corresponding to a plurality of antenna panels; and send a message to a base station (BS) including information indicating the plurality of antenna panels and a time at which the apparatus uses the plurality of antenna panels for one or more multi-panel uplink transmissions, a duration that the apparatus uses the plurality of antenna panels for the one or more multi-panel uplink transmissions, or both.
As recited by claim 39;
receive an indication from a base station (BS) to group a plurality of antennas; group the plurality of antennas, based on the indication, into a plurality of groups corresponding to a plurality of antenna panels; and send a message to a base station (BS) including information indicating the plurality of antenna panels and a time at which the apparatus uses the plurality of antenna panels for one or more multi-panel uplink transmissions, a duration that the apparatus uses the plurality of antenna panels for the one or more multi-panel uplink transmissions, or both.

As recited by claim 40;
receive, from a user equipment (UE), a message including information indicating a plurality of groups of a 

As recited by claim 42;
signal a user equipment (UE) to group a plurality of UE antennas into a plurality of UE antenna groups corresponding to a plurality of UE antenna panels; receive, from the UE, a message including information indicating the plurality of UE antenna panels and a time at which the UE uses the plurality of UE antenna panels for one or more multi-panel uplink transmissions, a duration that the UE uses the plurality of UE antenna panels for the one or more multi-panel uplink transmissions, or both; and receive a transmission from the UE via one or more of the plurality of UE antenna panels.
As recited by claim 43;
grouping a plurality of user equipment (UE) antennas into a plurality of groups corresponding to a plurality of UE antenna panels; and9 Application No. 16/709,354 Docket No: 190857US Amendment dated November 8, 2021 Reply to Notice of Allowance dated August 9, 2021code for sending a message to a base station (BS) including information indicating the plurality of UE antenna panels and a time at which the UE uses the plurality of UE antenna panels for one or more multi-panel uplink transmissions, a duration that the UE uses the plurality of UE antenna panels for the one or more multi-panel uplink transmissions, or both.

As recited by claim; 49;
receiving an indication from a base station (BS) to group a plurality of user equipment (UE) antennas; code for grouping the plurality of UE antennas, based on the indication, into a plurality of groups corresponding to a plurality of UE antenna panels; and sending a message to a base station (BS) including information indicating the plurality of UE antenna panels and a time at which the UE uses the plurality of UE antenna panels for one or more multi-panel uplink transmissions, a duration that the UE uses the plurality of UE antenna panels for the one or more multi-panel uplink transmissions, or both.

As recited by claim 50;


As recited by claim 52;
signaling a user equipment (UE) to group a plurality of UE antennas into a plurality of UE antenna groups corresponding to a plurality of UE antenna panels;11 Application No. 16/709,354 Docket No: 190857US Amendment dated November 8, 2021 Reply to Notice of Allowance dated August 9, 2021code for receiving, from the UE, a message including information indicating the plurality of UE antenna panels and a time at which the UE uses the plurality of UE antenna panels for one or more multi-panel uplink transmissions, a duration that the UE uses the plurality of UE antenna panels for the one or more multi-panel uplink transmissions, or both; and code for receiving a transmission from the UE via one or more of the plurality of UE antenna panels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balappanavar ( US 10517124) discloses systems, apparatuses and methods may provide for technology that determines line of sight information for a plurality of base stations based on relative signal strengths, a location and a planned navigation path of a mobile system. Additionally, the technology may favor a base station from the plurality of base stations based on the line of sight information, select a beam combination that is optimal for the favored base station, and form a communication link on a beam combination corresponding to the mobile system and the favored base station.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kumar 
Srilakshmi can be reached on 571-272-7769.  The fax phone number for the organization where this application or 
proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/
           Primary Examiner, Art Unit 2647